Citation Nr: 0210831	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  98-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  The veteran now lives in Illinois, and his 
claims folder is now under the control of the RO in Chicago, 
Illinois.  

In April 2001, the Board remanded the case to the RO in 
Chicago, Illinois, for additional development, to include 
securing additional inservice medical records.  The requested 
development has been completed and the case is ready for 
appellate review. In that remand the issue of entitlement to 
service connection for facial focal dystonia was referred to 
the RO for appropriate action. The RO's attention is again 
called to this matter.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for an equitable disposition of the 
claim.

2. There is no current medical evidence of PTSD.

3. A psychiatric disability was not shown in service, a 
psychosis was not manifested to a compensable degree 
within a year of discharge from service, and any currently 
present psychiatric disorder is not shown to be 
etiologically related to service.






CONCLUSION OF LAW


A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active duty and the incurrence or 
aggravation of a psychosis during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the veteran in this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board observes 
that the veteran has been informed of the elements required 
to support his claim in the statement of the case and 
supplemental statement of the cases issued throughout the 
duration of the appeal.   

Furthermore, in March 1999, the Board remanded the veteran's 
claim to the RO in part to directly contact the United States 
Air Force Hospital in Wiesbaden, Germany, the McConnell Air 
Force Base in Wichita, Kansas, and a private hospital, St. 
Rose De Lima (now St. Rose Dominican) in Henderson, Nevada, 
to obtain hospitalization reports identified by the veteran.  
A response from the National Personnel Records Center, dated 
in August 1999, reflects that there were no additional 
records for the veteran.  More recently, in April 2001, the 
Board remanded the veteran's claim to the RO in order to 
directly contact the aforementioned facilities for any 
hospital records of the veteran.  In that remand, the Board 
also requested that the aforementioned hospital records be 
directly requested from the Surgeon General's Office (SGO).  
An internal RO memorandum, dated in July 2001, reflects that 
because the veteran served from 1970-1974, there would no SGO 
records pertaining to him because SGO records were only for 
the time frames from 1942-1945 and 1950-1954.  

The request for medical records from The United States Air 
Force Medical Center in Wiesbaden, Germany was returned as 
undeliverable, and an internet inquiry did not show any 
medical center located at Wiesbaden, Germany as the base 
appeared to have been closed due to downsizing of forces 
stationed in Germany.  A response from McConnell Air Force 
Base, dated in July 2001, reflects that they did not have any 
records of the veteran.  There was no response to the RO's 
January and February 2002 letters requesting records of the 
veteran from St. Rose Dominican Hospital.  In a letter, dated 
in February 2002, the RO informed the veteran of its attempts 
to secure medical records from St. Rose Dominican Hospital.  
In a letter to the RO, dated in March 2002, the veteran 
indicated that he had tried to contact St. Rose Dominican 
Hospital, but his attempts were futile.  Finally, in a letter 
to the veteran, dated in July 2001, the RO informed the 
appellant of the duty to assist and the notice requirements 
of the VCAA.  Therefore, although the VCAA was enacted during 
the pendency of this appeal, the Board finds that there has 
been no prejudice to the appellant in this appeal for the 
reasons noted herein.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  In general, where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied.

Service medical records reflect that the veteran was seen at 
the United States Air Force Hospital in Wiesbaden, Germany, 
in July 1972.  At that time, an impression of some anxiety, 
otherwise no organic neurological problem, was entered.  A 
January 1974 separation examination report reflects that the 
veteran was psychiatrically "normal" at discharge.  

The veteran's DD 214 and service administrative records 
reflect that the veteran's primary and secondary military 
occupational specialty was that of fuel specialist and 
medical lab specialist.  The veteran was awarded the National 
Defense Service Medal and the Air Force Good Conduct Medal.  
Performance reports, dating from August 1970 to December 
1973, reflect that the veteran was a squadron refueling unit 
operator, that he received marks of eight out of nine for his 
job performance, was found to have been conscientious, 
efficient, reliable and dependable on his job, and was 
recommended for promotion and retention in the Air Force.  
None of the military records reflect that the veteran 
received a military decoration which was indicative of combat 
with the enemy or that he was wounded in action. 

Post-service VA and private medical records, dating from 1975 
to 2000, a report from the Nevada Employee Security Division, 
dated in January 1997, statements submitted by the veteran's 
family members received by the RO in July 1998, a hearing 
transcript dated in September 1998, and records from the 
Social Security Administration dated in September 1998, are 
contained in the claims files.   

A May 1989 VA outpatient report reflects a diagnosis of 
alcohol dependency.  A report, dated in November 1996, 
submitted by Donald Andre, M.D., reflects that he had treated 
the veteran for anxiety and depression for the previous three 
to four years.  Remaining VA and private medical reports and 
a report from the Nevada Employee Security Division, dating 
between 1997 and 1998, reflect diagnoses of bipolar affective 
disorder, alcohol dependence in remission, schizoaffective 
disorder, and major depression.  Of specific note, a July 
1998 VA outpatient report reflects that the veteran gave a 
history of having been diagnosed with depression and anxiety 
in 1974 while in the service and said that he had received 
treatment "on and off" since that time.  At that time, an 
assessment of a history of major depression and anxiety and 
traits consistent with obsessive compulsive disorder were 
recorded.

Statements, submitted by the veteran's brother, sister, and 
parents, were received by the RO in July 1998.  A review of 
these letters reflect that it was indicated that prior to 
service, the veteran was normal and that after his discharge 
from service, he stared blankly, had nonexistent personal 
hygiene, and slept all day and night.
  
During a September 1998 hearing at the RO in Chicago, 
Illinois, the veteran testified that he received treatment 
for psychological problems while stationed at McConnell Air 
Force Base, where he had served as a fuel specialist.  He 
indicated that he was transferred to another base, where he 
was cross trained as a lab technician, but that he did not 
receive any treatment for psychological problems.  The 
veteran testified that when he was sent to Germany to 
complete his training as a lab technician, he experienced 
severe depression and was hospitalized for six days on Ward 
6B on the psychiatric unit at the base hospital at Wiesbaden 
Air Force Base in 1971 or 1972.  He related that after his 
inservice hospitalization, he was placed back on the fuel 
line and did not receive any additional treatment because it 
would have resulted in lost time.  The veteran testified that 
after his discharge from service, he received treatment at 
the VA Medical Center (VAMC) in Henderson, Nevada for 
depression.  He also related that from 1976 to 1986, he was 
homeless and saw different doctors for various medications.  
He added that in 1986 and 1987, he went to a free clinic and 
received medication for his psychological problems, that from 
1986 to 1996, he saw a private physician for his psychiatric 
disorder, and from 1996 to 1998, he received treatment at the 
VAMC in Las Vegas, Nevada. 

A Social Security Award determination, dated in September 
1998, reflects that the veteran was awarded disability 
benefits commencing on December 1, 1996 for major depression 
with psychotic features. 

A June 2000 VA outpatient report reflects that the veteran 
gave a history of having been initially hospitalized during 
service.  He reported that he first saw a psychiatrist at 
McConnell Air Force Base and was again hospitalized at 
Wiesbaden Air Fore base on unit 6B, which he described was a 
psychiatric unit.  The veteran was unable to recall the 
specific dates but suspected the time frame to have been 
around "71-73."  The VA physician commented that the 
veteran appeared to have had some sort of anxiety reaction at 
that time, but that he did not have the records from the 
admissions.  The physician reported that while the veteran 
did not meet the criteria for PTSD, he might have met the 
criteria for anxiety or depression during his inservice 
hospitalization.  The physician recommended that the 
appellant obtain the inservice hospital records and "reapply 
on that basis."  

Analysis

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2001).  Service connection may also be 
granted for a chronic diseases, such as a psychosis, when it 
is manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).


Psychiatric disorder

Concerning his claim for service connection for a psychiatric 
disorder, the Board notes that the veteran was seen once in 
July 1972 at the United States Air Force Hospital in 
Wiesbaden, Germany and that an impression of some anxiety 
otherwise no organic neurological problem was entered.  
However, the remainder of the service medical records are 
negative for any additional complaints or findings of a 
psychiatric disability and he was found to be psychiatrically 
normal at service discharge in January 1974.  

The first post-service evidence of any psychiatric disorder 
was not until the mid-1990's, many years following service, 
when the veteran was noted to have received treatment for 
depression and anxiety by a private physician for the 
previous three to four years.  A review of the record reveals 
there is no medical evidence establishing an etiological 
relationship between any current psychiatric disorder and the 
veteran's service years earlier.  

While the Board notes that a VA physician commented in June 
2000 that the veteran might have met the criteria for anxiety 
or depression during his service hospitalizations, this 
statement was part of a discussion that indicated the need 
for the veteran to obtain the records of hospitalization from 
service to support a claim for service connection.  As noted 
elsewhere in the decision, attempts have been made at 
obtaining those records, but they have been unsuccessful.  
One of the facilities, the McConnell Air Force Base Hospital, 
reported no records whatsoever pertaining to the veteran. The 
records do include the report of separation examination which 
reflects no psychiatric impairment at all.  



PTSD

With respect to the veteran's claim for service connection 
for PTSD, the Board notes that the medical evidence is devoid 
of any diagnosis of PTSD.  In this regard, the VA examiner in 
June 2000 indicated that the veteran did not meet the 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) criteria for PTSD.  Service connection is not in order in 
the absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of present disability there 
can be no valid claim).

Although the veteran and his family members have maintained 
that he currently has a psychiatric disorder, to include 
PTSD, which began during service, as laypersons and not 
health care professionals, they are not qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
medical evidence of record does not show that the veteran 
currently has PTSD and there is no medical evidence 
establishing an etiological relationship between any 
currently diagnosed psychiatric disorder and service.  The 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, to include 
PTSD, so the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  Accordingly, service 
connection must be denied.  



ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied. 



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

